DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on January 28, 2021, claims 1-22 are pending.
Election/Restrictions
Claim 1 is allowable. The restriction requirement as set forth in the Office action mailed on November 30, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement in its entirety is withdrawn.  Claims  10-22, directed to various non-elected inventions are no longer withdrawn from consideration because these claims require all the limitations of allowable claim 1. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed July 12, 2019, December 3, 2019 and February 3, 2020 have been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings are objected to because it presents only one Figure but does not comply with 37 CFR 1.84 (u)(1) which states:
“View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites the term “typical metal” at line 3 which is a vague and indefinite as to what the term “typical” defines with respect to the claimed “typical metals”.  
Claim 7 is indefinite with respect to the phrase claimed layered double hydroxides.  The addition of the word “type” to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite.   Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).  Likewise, the phrase “ZSM-5-type aluminosilicate zeolites” was held to be indefinite because it was unclear what “type” was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim. Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).
Claim 7 is further indefinite with respect to the anion and cation adsorbents as the claims recite each genus as being all of the anion adsorbents therein (see the term “and” at line 5 for the end of the genus of the anion adsorbent and the term “and” at line 6 for the end of the genus of the cation adsorbent).  It is unclear whether the claim intends to recite the anion adsorbent genus and cation adsorbent genus to include all of the species of each therein as current claimed or in another form (selected from the groups recited therein, in the alternative and/or combination of species for each). Clarification is respectfully requested.
 Allowable Subject Matter
Claims 1-3, 5, 6, and 8-22 allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the inorganic particles of claim 1 comprising basic inorganic particles with a hydrophilic parameter A of the particles satisfying the BET ratio therein.
It is noted that certain International Search and International Preliminary Reports of record cite various X references therein.  However, the Examiner does not consider any of these references to teach of the claimed BET ratio or of the particle being basic (pH of 7.5 or more according to the instant invention) and the Examiner does not agree that such properties are inherent to any of the X references cited of record as the statements to such appear to lack sufficient technical reasoning as to how the parameter A and the basic particles of claim 1 is met by the prior art cited therein.  Merely alleging that the material is the same is not held to provide sufficient technical evidence that the prior art materials have the same hydrophilic parameter and are basic.  Rather particle surface area can be manipulated and modified to obtain desired surface area characteristics and the pH of particles can also be modified and are not held to inherent characteristics of a material alone.
The closest prior art of record appears to be WO 2015/111230A1 (U.S. Patent Application No. 2016/0344009).  This reference does teach of a ratio of BET1:BET2 (where BET1 is an adsorption isotherm based on water vapor and BET2 is an adsorption isotherm based on nitrogen).  However, at best, the reference teaches of a range which only partially overlaps the range of claim 1 (WO 2015/111230A1 teaches of the ratio ranging from 0.35 to 0.65, preferably 0.36 to 0.60 which does not reasonably overlap or suggest the range of claim 1) and teaches that the filler can be organic, inorganic or a combination but does not teach or suggest the filler being basic.  Example 2 of this reference does teach of an inorganic material of aluminum with a BET1/BET2 ratio of 0.43 which does not fall under the range of claim 1 and does not teach of the inorganic material therein being basis (pH of 7.5 or more as disclosed by the instant invention).  Therefore, WO 2015/111230A1 does not reasonably teach, suggest or render obvious inorganic particles comprising basic particles having a hydrophilic parameter A that satisfies the range of 0.45<A<2.0 as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725